     Case 2:18-cv-00360-AKK-GMB Document 16 Filed 03/25/21 Page 1 of 1                   FILED
                                                                                2021 Mar-25 PM 03:09
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
PAUDRICIQUEZ MARTEZ                        )
FULLER,                                    )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 2:18-cv-360-AKK-GMB
                                           )
WARDEN LEON BOLLING,                       )
                                           )
       Respondent.                         )

                               FINAL JUDGMENT
      In accordance with the accompanying Memorandum Opinion and with Rule

58 of the Federal Rules of Civil Procedure, the petition for a writ of habeas corpus

is DISMISSED WITH PREJUDICE. A certificate of appealability is DENIED.

      The parties shall bear their respective costs.

      DONE the 25th day of March, 2021.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
